Winkler, J.
The assistant attorney-general asks that the judgment rendered in the court below be affirmed, as on certificate. This course of proceeding on appeals in misdemeanor cases, in a case properly prepared with that object in view, is permissible by the Code of Procedure, art. 734 (Pasc. Dig., art. 3198 ; Elmore v. The State, 3 Texas Ct. App. 73) ; but only when the transcript is not filed within the time required by law for filing transcripts in civil actions.
In the present case, the transcript appears to have been filed in time to entitle the appellant to whatever of benefit he can obtain by his appeal. The judgment appealed from appears to have been rendered on September 3, 1878, and a motion for a new trial was overruled and notice of appeal given on the same day. The transcript was filed in this court March 24, 1879, and is to the first term of this court, since the trial was had below, to which this appeal was-returnable.
In examining the case as presented by the record, we find no error in the judgment, nor any matter requiring to be discussed. The judgment of the County Court is affirmed..

Affirmed.